Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 7/27/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  [6/26/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 3, 5, 7, the prior art of record, specifically SEO; Hanbyul et al. (US 20190007124) teaches A method for wireless communications by a base station, comprising: determining frequency locations of TypeO-physical downlink control channel (PDCCH) common search space control resource set (CORESET) in a physical downlink shared channel (PDSCH);  (paragraph 52);

determining frequency locations of Type0a-physical downlink control common search space CORESET in the PDSCH based on the frequency locations of the TypeO- PDCCH common search space CORESET; and transmitting the Type0a-PDCCH common search space CORESET based on the frequency locations. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-8 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Chakrapani, Arvind. "On the design details of SS/PBCH, Signal Generation and PRACH in 5G-NR." IEEE Access 8 (2020): 136617-136637- provides The 3rd Generation Partnership Project (3GPP) specification of the fifth generation (5G) New Radio (NR) allows for a highly scalable and flexible radio access technology to cater to network operators with different requirements. Such scalability and flexibilities in network configurations inevitably translate to complications in the design and implementation of 5G-NR systems. Radio access in 5G-NR is much more complex and involved than its predecessor, 4G long term evolution (LTE) and LTE-Advanced technology. Therefore, the 5G-NR specifications turn out to be quite dense. Specifically, the specifications are concise, design motivations rarely explained, and the information can be convoluted or distributed across several documents. Moreover, there are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413